The Case.
Mr. Dandridge recovered Judgm’t against the Ex’rs of Nicholas Curie for 507^. Curie died possessed of several Slaves and of these Slaves after his death there was a Considerable Increase Mr. Dandridge took out a Fi. Fa. which was served upon several of the Slaves which Curie died possessed of and likewise upon several of the Negroes born after his death And the Question is Whether the Increase of the Negroes may be taken to satisfy this Judgment. And I hold clearly they may.
Negroes notwithstanding the Act making them Real Estate remain in the Hands of the Ex’ors by that Act as Chatels and as such do vest in them for payment of Debts So that in this Case they are considered [149] no otherwise than Horses or Cattle, And there is no doubt but the Increase of any living Creature after the death of the Testor, are looked upon as part of his Estate, and are liable to be taken for his Debts.
The authority for this is Went. 83. And was Adjudged by the Court.